DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of group V in the reply filed on October 11, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 49 recites a collection of alternatives for the lower bound of a range then a collection of options for the upper bound of the range which is a broad recitation, then the claim also recites “in particular about 10% (w/v)” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The same claim structure and issue occurs in claim 52, where the claim recites a collection of alternatives for the lower bound of a range then a collection of options for the upper bound of the range which is a broad recitation, then the claim also recites “in particular about 10% (w/w)” which is the narrower statement of the range/limitation. 
Regarding claim 53, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skardal et al. (WO 2014/040026 – see IDS).
Skardal et al. teach methods for inducing wound healing with compositions comprising amniotic membrane (see page 7 lines 9-25). Skardal et al. teach hydrogel embodiments where amniotic powder is combined with a hydrogel ( see page 24 lines 10-11). They define a hydrogel to be composed of 60-90% water and a polymer (see page 24 lines 11-12). The amniotic powder is made by milling, mincing or grinding amniotic membrane into a fine powder (see page 17 lines 22-25). Cryogenic grinding can also be employed to generate a powder form an amniotic membrane (see page 17 lines 27-30). The amniotic membrane powder qualifies as homogenized amnion and is composed of only donor tissue (see instant claim 49). The combination of the amniotic membrane powder and hydrogel meets the limitation of instant claim 48 due to the presence of a range of liquid proportions that could be designated as being part of the homogenate and the hydrogel. Wounds to be treated are envisioned as internal and external while wound dressings envisioned by Skardal et al. are intended to treat skin wounds (see page 15 lines 3-9)  The compositions Skardal et al. teach are to be applied directed to a treatment site or applied to a dressing that is then applied to a treatment site (see page 4 lines 21-22) Topical application of the amniotic membrane powder to treat a wound is detailed (see page 41 lines 24-28). Since the compositions of Skardal et al. are all applicable to skin wound application and the amniotic membrane powder is taught in a hydrogel as one of their compositions, they teach the application of a mixture of hydrogel and amnion homogenate (amniotic membrane powder) to skin in order to treat a skin condition and improve its appearance. Therefore claims 42 and 48-49 are anticipated by Skardal et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42, 46-49, 51-53, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Skardal et al.
Skardal et al. teach methods for inducing wound healing with compositions comprising amniotic membrane (see page 7 lines 9-25). Skardal et al. teach hydrogel embodiments where amniotic powder is combined with a hydrogel ( see page 24 lines 10-11). They define a hydrogel to be composed of 60-90% water and a polymer (see page 24 lines 11-12). The amniotic powder is made by milling, mincing or grinding amniotic membrane into a fine powder (see page 17 lines 22-25). Cryogenic grinding can also be employed to generate a powder form an amniotic membrane (see page 17 lines 27-30). The amniotic membrane powder qualifies as homogenized amnion and is composed of only donor tissue (see instant claim 49). The combination of the amniotic membrane powder and hydrogel meets the limitation of instant claim 48 due to the presence of a range of liquid proportions that could be designated as being part of the homogenate and the hydrogel. Wounds to be treated are envisioned as internal and external, while wound dressings envisioned by Skardal et al. are intended to treat skin wounds (see page 15 lines 3-9). The compositions Skardal et al. teach are to be applied directed to a treatment site or applied to a dressing (scaffold) that is then applied to a treatment site (see page 4 lines 21-22; instant claim 57). Topical application of the amniotic membrane powder to treat a wound is detailed (see page 41 lines 24-28). Since the compositions of Skardal et al. are all applicable to skin wound application and the amniotic membrane powder is taught in a hydrogel as one of their compositions, they teach the application of a mixture of hydrogel and amnion homogenate (amniotic membrane powder) to skin in order to treat a skin condition and improve its appearance (see instant claim 42). Hyaluronic acid is exemplified and detailed as a hydrogel as are alginate, collagen, dextran, and chitosan (see page 25 lines 16-23 and page 48 lines 15-21; instant claim 53). The exemplified hyaluronic acid hydrogel is a crosslinked composite that includes gelatin along with polyethylene glycol diacrylate and has a three-dimensional structure upon crosslinking (page 48 lines 15-21 and page 51 lines 1-4; instant claim 55).  A solubilized form of the amniotic membrane powder is taught in combination with a hydrogel at a 1:1 ratio (see page 47 line 10-page 48 line 21). Skardal et al. more generally teach the combination of the amniotic membrane powder and hydrogel at any ratio and give an exemplary range of 10:1 to 1:10 for the solubilized form in hydrogel (see page 28 lines 15-25;instant claim 52).  Skardal et al. further teach the inclusion of additional enhancing components in their hydrogel compositions such as collagen and therapeutic agents like anti-infectives  (see page 25 line 28-page 27 line 30; instant claims 51, 53, and 56). The amniotic membrane is described and exemplified as human and serves as the sole tissue employed (see page 3 lines 4-6 and page 48 lines 11-15; instant claims 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the guidance of Skardal et al. and apply a taught or suggested composition to skin in order to treat a skin wound and improve the appearance of the skin. Application of the taught hydrogel and human amniotic membrane powder (amniotic homogenate) composition in this fashion would then follow. In light of the additional teachings of Skardal et al. regarding particular hydrogel materials and additives for the hydrogel, it would have been obvious to select their exemplified crosslinked hyaluronic hydrogel or another named hydrogel material as the hydrogel and include collagen as well as anti-infectives to yield the enhancement and benefits taught for these two added ingredients. The use of a ratio of hydrogel to amniotic material as taught would then follow as well. This yields a range of proportions that meets or overlaps with that insntaly claimed, thereby rendering the claimed range(s) obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). It further would have been obvious to apply the amniotic membrane powder/hydrogel mixture to a wound dressing then apply it to a skin wound because Skardal et al. teach such a technique for applying compositions comprising the amniotic material to wounds. Therefore claims 42, 46-49, 51-53, and 55-57 are obvious over Skardal et al.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Skardal et al. as applied to claims 42, 46-49, 51-53, and 55-57 above, and further in view of Agboh et al. (US PGPub No. 2008/0299160).
Skardal et al. render obvious the treatment of skin, specifically a skin wound, by applying a wound dressing (scaffold) to which a composition comprising a hydrogel and amniotic membrane powder (amnion homogenate) has been applied. The wound dressing itself is not taught to separately contain an antimicrobial agent.
Agboh et al. teach a fibrous wound dressing that includes antimicrobial metal nanoparticles in the fibers and provides long-lasting anti-microbial properties (see paragraphs 37 and claims 21, 32-33 and 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the wound dressing of Agboh et al. as the wound dressing (scaffold) employed in Skardal et al. so as to confer antimicrobial properties to the composite in a long-lasting fashion as Agboh et al. teach. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 58 is obvious over Skardal et al. in view of Agboh et al.

Claims 42, 44, 46-53, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Koob et al. (US PGPub No. 2016/0263281).
Koob et al. teach a composition composed of collagen and micronized placental tissue components that is applied for wound healing and cosmetic improvement (see abstract). The collagen is taught to be an aqueous preparation (hydrogel) and is preferably soluble unless crosslinked (hydrogel) (see paragraph 84; instant claims 42, 51, and 53). Crosslinking of the composite material is detailed to facilitate molding into a desired shape (see paragraph 112). Koob et al. teach the micronized placental material to be any component of the placenta, in combination or separately, where the amnion is a named component (see paragraph 48). The placental source is envisioned as human and the components are separated prior to micronization (see paragraphs 49, 58, 65, 69, 73, and 75). Micronization of the tissue provides particles that may be sized from 25 to 150 m which is a range that overlaps with those instantly claimed (see paragraph 73; instant claim 50). This material meets the limitations of an amnion homogenate substantially free of other tissue (see instant claims 42 and 46-47). The micronized placental tissue (amnion homogenate) qualifies as homogenized amnion and is composed of only donor tissue (see instant claim 49). Koob et al. further teach the ratio of micronized placental tissue (amnion homogenate) to collagen to be 300:1 to 1:1 (see paragraph 87). The collagen is present at an amount that will yield a flexible coherent composition (hydrogel) which is taught to range from 0.1 to 2% (see paragraph 90; instant claim 52). The total amount of the micronized placental tissue (amnion homogenate) and collagen in topical compositions is taught to range from 0.5 to 20 wt% (see paragraph 109). This corresponds to a range of proportions for the micronized placental tissue (amnion homogenate) that overlaps with those instantly claimed. Koob et al. further teach the inclusion of other ingredients for topical application such as surfactants, thickeners, and antimicrobial agents (see paragraph 100 and 108; instant claim 56). Application sites for the composite composition include foot ulcers and other skin wounds so as to promote healing (see paragraphs 120, 122, and 124; instant claim 42). Koob et al. also teach skin application to reduce wrinkle formation (see paragraph 125; instant claim 44). Further, the application of the composition to the skin via a biocompatible mesh (scaffold) is also detailed (see paragraph 122; instant claim 57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amnion membrane as the placental tissue in the compositions of Koob et al. because they suggest singular placental components in a small set of detailed options. It would additionally have been obvious to follow the guidance provide by Koob et al. and apply their composite composition, in crosslinked or non-crosslinked form, to skin in order to reduce wrinkles and encourage wound healing. The ranges taught for the proportion of micronized placental tissue (amnion homogenate) and their size overlaps with those instantly claimed, thereby rendering the claimed ranges obvious (see MPEP 2144.05). The inclusion of the additives envisioned for topical compositions would then follow as would of the application of the composition to a biocompatible mesh that is then applied to skin because Koob et al. teach to do so. Therefore claims 42, 44, 46-53, and 55-57 are obvious over Koob et al.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Skardal et al. as applied to claims 42, 46-49, 51-53, and 55-57 above or over Koob et al as applied to claims 42, 44, 46-53, and 55-57, each separately further in view of Ghinelli (US PGPub No. 2004/0057938 – see IDS).
Skardal et al. and Koob et al. each render obvious the limitations of instant claim 42. The references do not explicitly recite the treatment of acne by application of their amniotic homogenate containing compositions to skin
Ghinelli teaches the treatment of dry skin, acne vulgaris, skin wrinkles, as well as aging skin via the topical application of a composition that comprises amniotic membrane homogenate or homogenate extract (see paragraphs 22-25, example III, and claims 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the homogenized amnion containing compositions of Skardal et al. or Koob et al. to skin in order to treat dry skin, acne vulgaris, skin wrinkles, or aging skin. This modification would have been obvious in light of Ghinelli who detail additional specific skin conditions for which the components of amniotic membrane are useful as a treatment. Therefore claims 44 and 45 are obvious over Skardal et al. in view of Ghinelli and over Koob et al. in view of Ghinelli.

Claims 44-45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Skardal et al. as applied to claims 42, 46-49, 51-53, and 55-57 above or over Koob et al as applied to claims 42, 44, 46-53, and 55-57, each separately further in view of Werber et al. (US PGPub No. 2016/0199417).
Skardal et al. and Koob et al. each render obvious the limitations of instant claim 42. The references do not explicitly recite the viscosity of the hydrogel containing compositions.
Werber et al. teach compositions comprising micronized (homogenized) amniotic membrane (see abstract and paragraph 22). They further teach the topical application of the composition in order to reduce scarring and promote healing (see paragraph 36). A number of skin conditions are named in association with external treatment locations such as acne, skin aging, dry skin, and wrinkles (see paragraph 45). Topical compositions are taught to have a viscosity of more than 20 Pa∙s, which corresponds to 20,000 cps (see paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the homogenized amnion containing compositions of Skardal et al. or Koob et al. to skin in order to treat dry skin, acne vulgaris, skin wrinkles, or aging skin. This modification would have been obvious in light of Werber et al. who detail additional specific skin conditions for which the micronized amniotic membrane are useful as a treatment. It additionally would have been obvious to configure the compositions of Skardal et al. or Koob et al. to have a viscosity greater than 20,000 cps because Werber et al. teach that this viscosity range is useful for topical application of micronized amniotic membrane.  Therefore claims 44-45 and 54 are obvious over Skardal et al. in view of Werber et al. and over Koob et al. in view of Werber et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615